EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mutua Mattu on 6/23/21.
The After-Final response filed on 6/17/21 has been entered and overcomes the issues noted in the Final Action. Claims 1,3,5-10,12-30,35-41,43-46,50,59,64,67-70 and 75 are allowed.
The application has been amended as follows: 
Claim 35: The method of claim 1, wherein the pressure and heat is applied using at least one of a heated roller, a laminator, or a hot press.
Claim 43: The method of claim 1, wherein the pressure and temperature of the invading fluid are controlled by at least one of a heated roller, a laminator, or a hot press.
Claim 45: The method of claim 1, wherein the average diameter of the particles at least one of the ranges from about 1 micron to about 25 microns, less than 25 microns, from 25 to 45 microns, from 45 to 80 microns, from 80 to 100 microns, or greater than 100 microns measured by light scattering using a Horiba Laser Scattering Particle Size Distribution Analyzer, Model LA910.
Reasons for Allowance

The closest prior art is Murphy (US PG Pub 2004/0026811; hereafter ‘811). However, ‘811 does not teach or suggest pressing a solid film with heat to form the invading fluid nor is there a suggestion or teaching in the prior art to modify ‘811 and thus the claims are allowed when considered with the rest of the limitations of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593.  The examiner can normally be reached on 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/James M Mellott/Primary Examiner, Art Unit 1712